LATTIMORE, Judge.
Conviction for burglary; punishment, six years in the penitentiary.
There are no bills of exception in the record, or complaints-of procedure. The only question in appellant’s brief is the insufficiency of the testimony. We have no doubt of the sufficiency of the facts. The postoffice building at West, Texas, was burglarized on the night of March 15, 1932. A small steel safe and its contents were removed. The safe had been painted. The knob bore in large letters the word “C-A-R-Y.” Stamps- and blank money orders having the word “West” printed on them, and numbered consecutively, were in the safe. On the 17th of March the postmaster saw in Cleburne, Texas, the steel box of a safe from which the knob had been broken. While-*109declining to swear positively that the box of the safe that he saw in Cleburne was that taken from his building in West, Texas, the witness said it was the same size and shape, with the same description, having the same marks and the same paint. Shown a combination knob with the word “C-A-R-Y” on it, he said it looked like the one that was taken. Witness identified some paid money orders which were in the safe the night of the burglary, also the blank forms with the word “West” printed on them. The owner of a Ford car with a truck body, who lived in West, testified that his car was taken the night of the 15th of March. He had some tools in the car. He got his car back at Cleburne. He identified some tools shown him. John Flatt testified that he lived in Cleburne, and on the morning of March 16th appellant and one Clifton came to his house about 4:10 in the morning driving a Ford roadster with the turtle back knocked off with a kind of bed built on the back. Sims and Clifton stayed at witness’ house until about 7:00 o’clock. They went to town with witness. Before he left his home, he noticed a safe in the truck driven to his place by Sims and Clifton. He described it as being about 18 inches high and about 14 inches wide. Appellant and Clifton borrowed witness’ car after they went down town and told him they were going out on the old Keene road. Witness identified a punch made of reinforced steel, which he had made himself.
The sheriff of Johnson county, Mr. Crawford, testified to arresting appellant and Clifton driving the car of witness Flatt. After arresting them, witness, accompanied by his deputy, drove out on the Keene road and under a pile of brush they found the box of the safe described. The knob had been knocked, off. A lot of tools were lying around near the safe, including-the punch of witness Flatt, and a screw driver identified by the owner of the truck. Appellant was found upon search fay have in his possession a dynamite cap and two 25f; books of stamps. We are unable to agree with appellant in his contention that the testimony is not sufficient to justify the conclusion of guilt.
The judgment will be affirmed.

Affirmed.